Exhibit 99.1 FOR IMMEDIATE RELEASE Sovereign Bank Reports Tenth Consecutive Quarter of Profitability · Double-Digit Earnings Growth · Robust Lending in Support of our Communities · Continued Improvement in Asset Quality · 12.9% Tier I Common Capital Ratio Among Strongest in U.S. · Investing in the Communities We Serve BOSTON, MA (July 26, 2012) – Sovereign Bank, N.A. today announced its tenth consecutive quarter of profitability, with net income of $127 million, for the quarter ended June 30, 2012, an increase of 27.0% compared to $100 million in the second quarter of 2011. “We are pleased to have reached the milestone of ten consecutive quarters of profitability,” said Jorge Moran, Sovereign Bank President and CEO. “Strong loan production in mortgages, small business banking and corporate banking, continuous improvement in asset quality and growth in other income have been the principal drivers of this performance. We have demonstrated our commitment to the communities that we serve in the Northeast through disciplined lending to growing numbers of consumers, large and small businesses, and institutions.” “Sovereign’s sustained profitability has produced steady improvements in our capital and liquidity,” continued Mr. Moran. “As a result, Sovereign is among the best capitalized banks in the U.S. with a 12.9% Tier I Common Capital Ratio
